Citation Nr: 1508267	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of left knee arthroscopy with painful and/or limited motion.

2. Entitlement to an extension of temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to December 2000 and May 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2013, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran withdrew the issue of entitlement to an increased rating for chronic valgus laxity and torn anterior cruciate ligament, left knee, status post ACL reconstruction.  Accordingly, this matter is not before the Board.

In addition, after reviewing the record, and liberally construing the Veteran's prior submissions and hearing testimony, the Board finds that the issue of entitlement to an extension of a total temporary evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee, is also in appellate status.  

In May 2013, the RO granted service connection for disc bulge, L3-L4 with central broad-based disc protrusion, and associated radiculopathy of the right lower extremity (claimed as right hip and right knee conditions).  As these decisions represent a full grant of the matters previously on appeal, they are also no longer before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional pertinent records-namely, VA outpatient treatment records dated through May 2013-that have been considered by the RO and Board in conjunction with the claims on appeal.


FINDING OF FACT

Residuals of left knee arthroscopy with painful and/or limited motion have been manifested by complaints pain on motion of the knee on examination.  Remaining functional flexion is better than 45 degrees, and there is no limitation of extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of left knee arthroscopy with painful and/or limited motion have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March and June 2012 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the 2012 letters.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was also provided with VA examinations in March 2012 and April 2013. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Moreover, the April 2013 VA examiner provided contemporaneous findings with respect to the Veteran's left knee disability following his most recent surgery in February 2013.

The Veteran also presented testimony at a hearing in October 2013. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence, and the record was held open for 60 days after the hearing for the Veteran to submit additional evidence in support his contentions regarding the severity of his disability raised at the hearing. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

The Board has considered the Veteran's testimony that his condition had worsened since undergoing surgery in February 2013, and in particular that his has painful scarring and that his range of motion has been more limited.  While the Veteran's representative indicated that range of motion testing had not been undertaken since the surgery, the record reflects that the Veteran was provided a VA examination in April 2013, which included range of motion findings and discussion of post-surgical scarring. VA treatment records also include a post-surgical report with range of motion testing. In addition, while the Veteran was encouraged during the Board hearing to submit additional evidence of worsening disability, he has not done so.  Accordingly, the Board believes that remand for additional examination is not warranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that the Veteran has been awarded a 100 percent total temporary rating for surgical treatment of the left knee for the period from February 27, 2013.  As such, this period will not be discussed.  With respect to the periods prior to and following the period of convalescence, the disability has not significantly changed and uniform evaluations are warranted.    

The Veteran's residuals of arthroscopy of the left knee with painful and/or limited motion is rated as 10 percent disabling, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5260.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum

As indicated above, the Veteran has been awarded a separate, 30 percent rating on the basis of instability of the knee, and has withdrawn this issue previously on appeal.  Accordingly, the Board will not discuss the propriety of this rating.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as is the disability on appeal, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On VA treatment in November 2011, the Veteran endorsed chronic left knee pain since 2005 when he had a torn ACL repaired.  He noted 4 to 5 subsequent surgeries for the same problem.  He denied any re-injury and indicated that his knee gave out and that he was in constant pain.

A December 2011 VA treatment report reflects that the Veteran endorsed chronic knee pain.  He noted that the brace he wore, which had been made from a cast he had worn on his left leg, "rubbed the knee raw" and he no longer wore it.  He limped all of the time.  Objectively, the Veteran walked with an antalgic gait favoring the left leg.  He had abrasions on his leg from the brace, but his surgical scars were well-healed.  Range of motion was from 0 to 100 degrees with pain at the extreme of range of motion.  He was assessed with chronic tear of the medial collateral ligament, new ACL tear, and possible chondromalacia.

On VA examination in March 2012, the Veteran endorsed constant left knee pain that caused sleep disturbances.  He also reported difficulty with going up and down stairs, and a tendency to fall secondary to laxity.  He reported that his left knee was unstable and gave out at least once a week.  He had fallen on several occasions.  He limped most of the time.  He did not use a cane.  The Veteran noted that he had undergone a total of 5 surgeries on the left knee.  He had a new tear of the ACL noted in December 2011.  He denied flare-ups. 

Range of motion testing revealed left knee flexion to 115 degrees with pain at the endpoint of range of motion.  Left knee extension was to 0 degrees.  After repetitive range of motion testing, flexion and extension were unchanged.  The examiner noted that there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  There was no functional loss or functional impairment of the knee or lower leg.  The examiner indicated that there was tenderness or pain to palpation for the joint line or soft tissues of the knee.  

Joint stability testing revealed anterior and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxations or dislocations.  The examiner also indicated that the Veteran did not have a meniscal condition or surgical procedures for a meniscal condition.  He had not undergone total knee joint replacement.  The examiner also commented that the Veteran did not have any surgical scars or other pertinent physical findings, complications, or conditions.  

The examiner noted that a December 2011 x-ray of the left knee revealed post-surgical changes and a tiny loose body noted at the level of the tibial plateau, on the lateral view only.  A June 2010 MRI revealed previous anterior cruciate ligament repair.  The graft appeared to be torn with no definite residual graft material seen.

The examiner diagnosed torn ACL with reconstruction and new ACL tear, and chronic tear of the medial collateral ligament of the left knee.  She found that the disability cased a moderately severe impact on physical employment, but no impact on sedentary employment.

An August 2012 x-ray report notes ACL repair and mild degenerative joint disease. An MRI revealed evidence of ACL repair with torn or graft failure.  A probable tear of the radial horn of the posterior of the medial meniscus was also indicated.

A September 2012 VA treatment report reflects that the Veteran complained of constant left knee pain exacerbated by activity.  His knee instability caused him to fall at his construction job many times.  Objectively, there was tenderness to palpation and laxity, but range of motion was full.  

A December 2012 VA treatment report reflects that an MRI revealed a failed vertical ACL graft with cartilage well-preserved.  There was tenderness to palpation of the knee but no effusion.  Range of motion was from 0 to 120 degrees with pain.  A left knee ACL reconstruction revision was scheduled for February 2013.

An April 2013 VA examination report reflects that the Veteran had recently undergone surgery in February 2013 and had reinjured the knee since the surgery.  He endorsed constant left knee pain but denied flare-ups.  

Range of motion testing revealed flexion to 105 degrees with pain at the endpoint of range of motion.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  He was able to perform repetitive-use testing, and there was no additional loss of range of motion following repetitive use.  However, upon repetitive use, there was excess fatigability and pain on movement.  There was tenderness to palpation for the joint line or soft tissues.  Joint stability testing revealed medial-lateral instability.  There was no evidence or history of recurrent patellar subluxations or dislocations.  He had not had any meniscal conditions or surgical procedures for a meniscal condition.  While he had not undergone joint replacement, he had undergone recurrent ACL repair with the most recent surgery being in February 2013.  Residuals of the surgery included persistent pain.

The examiner noted that while there was scarring of the knee, none of the scars were painful and/or unstable or greater than 39 square centimeters..  

The examiner noted that x-ray revealed evidence of arthritis.  There were extensive postoperative changes on the left and small suprapatellar effusion.  

The examiner diagnosed extensive postoperative changes of the left knee with recurrent ACL tear.  He noted that, at that time, the disability prevented the Veteran from working due to recent surgery.

An April 2013 VA post-operative treatment report indicates the Veteran's report that he was doing well until he stopped using crutches and started weight-bearing, but was otherwise following protocol. At 4 weeks post-operative, he felt something give way in his knee while walking up the stairs.  Since that time, he had noticed increased pain and swelling.  Objectively, there was left knee effusion and tenderness to palpation.  Range of motion was from 0 to 90 degrees.

In May 2013, failure of the graft after mis-step was indicated.  It was noted that a final attempt at ACL reconstruction was planned.  Range of motion was from 0 to 120 degrees.

During the Veteran's October 2013 Board hearing, he reported that he most recently underwent surgery in February 2013.  He reported that his motion had been severely impacted since the surgery and his extension was limited to 45 degrees.  He indicated that his wife had to apply heat or compresses to his knee, and he needed assistance with getting in and out of the tub and with being seated comfortably.  He endorsed knee swelling and pain rated at a level of 10 on a scale to 10.  He noted that he had difficulty going down stairs and with driving long stances.  He knee gave way with normal walking down the street, and he fell 3 to 4 times per week.  He reported that he had undergone 8 surgeries.  He was not able to exercise due to his knee.  The Veteran also reported that the scar from the surgery was painful.  The Veteran indicated that he worked full-time.

Here, the Veteran's left knee residuals of arthroscopy has been rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  

Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria.  The VA examinations and other treatment records reflect that the Veteran was consistently able to flex the left knee to greater than 100 degrees or greater.  While flexion was noted to be to only 90 degrees on one occasion, the current evaluation already contemplates flexion limited to 45 degrees.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, while repetitive motion testing on examination had led to a noted increase in symptomatology, the functional equivalent of flexion limited to 30 degrees has not been demonstrated.  Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no credible evidence of ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  As indicated, a separate rating has already been assigned on the basis of instability and is not subject of the current appeal.

The Board acknowledges that the Veteran's left knee disability also contemplates scarring associated with his prior surgeries.  However, given that none of the scars are shown to be painful and/or unstable, or greater than 39 square centimeters, a separate compensable rating for these scars is not warranted.  

The Board has also considered the Veteran's statements that his left knee disability is worse than the rating that he currently receives. Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent knee pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, neither the medical evidence nor the credible lay evidence of record suggests that a higher evaluation is warranted at this time. The testimony was nonspecific and failed to establish a greater degree of functional impairment as far as flexion. While the Veteran has indicated that extension of his left knee is limited to 45 degrees, range of motion testing on examination and on treatment-to include testing undertaken after the February 2013 surgery-are inconsistent with the lay evidence.  In addition, my observation of the appellant during the hearing reflects that the appellant did not have limitation of extension.  Furthermore, he was provided an opportunity to submit additional evidence to support the lay evidence and did not. Here, the medical findings (as provided in the VA examination reports and in treatment records) directly address the criteria under which the Veteran's left knee disability is evaluated. We find the medical evidence and my observations during the hearing to be far more credible and probative of the degree of impairment that his lay statements, even if sworn.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's residuals of left knee arthroscopy with painful and/or limited motion, as his symptoms have been primarily the same throughout the appeal period.   In this regard, the Board finds that a rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of left knee arthroscopy with painful and/or limited motion is denied.



REMAND

As set forth in the Introduction, the Board has determined that the issues on appeal include entitlement to an extension of temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee.  This matter should be adjudicated by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

After conducting any additional evidentiary development deemed necessary, the AOJ should adjudicate the issue of entitlement to an extension of temporary total evaluation beyond May 31, 2013, based on the need for convalescence following surgery on the service-connected left knee.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


